UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6871



JOHN EDWARD KUPLEN,

                                              Plaintiff - Appellant,

          versus


MICHAEL S. HAMDEN; FRANKLIN E. FREEMAN, JR.;
THEODIS BECK; CHARLES BULLOCK; FINESSE G.
COUCH; GEROTHA R. SPAIN; MARTIN MCDADE; G. J.
HAYNES; MICHAEL F. EASLEY; WILLIAM MCBLIEF;
DANA DAVIS; JAMES B. HUNT, JR.; SIDNEY S.
EAGLES, JR., Judge; K. EDWARD GREEN; JOHN B.
LEWIS, JR., Judge; JAMES A. WYNN, JR.; JOHN C.
MARTIN; JOSEPH R. JOHN, SR., Judge; RALPH A.
WALKER; LINDA M. MCGEE, Trustee; PATRICIA TIM-
MONS GOODSON; CLARENCE E. HORTON, JR.; ROBERT
C. HUNTER; ROBERT H. EDMUNDS, JR.; DONALD L.
SMITH; JACK COZART; HENRY E. FRYE, Justice;
SARAH PARKER, Justice; I. BEVERLY LAKE, Jus-
tice; ROBERT ORR; MARK D. MARTIN; GEORGE L.
WAINWRIGHT, JR.; JOHN WEBB, Justice; WILLIS P.
WHICHARD, Justice; BURLEY MITCHELL; GERALD
ARNOLD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-48-5-H)


Submitted:   January 18, 2001             Decided:   January 24, 2001
Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Edward Kuplen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Edward Kuplen appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint and

motion for reconsideration.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court.   Kuplen v.

Hamden, No. CA-00-48-5-H (E.D.N.C. Apr. 5 & May 16, 2000).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



                                2